Filed 9/10/14 K.F. v. Super. Ct. CA4/2

                       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
   California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
                                        ordered published for purposes of rule 8.1115.


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    FOURTH APPELLATE DISTRICT

                                                  DIVISION TWO



K.F.,

        Petitioner,                                                     E061023

v.                                                                      (Super.Ct.No. SWJ1200427)

THE SUPERIOR COURT OF                                                   OPINION
RIVERSIDE COUNTY,

        Respondent;

RIVERSIDE COUNTY DEPARTMENT
OF PUBLIC SOCIAL SERVICES,

        Real Party in Interest.




        ORIGINAL PROCEEDINGS; petition for extraordinary writ. John M. Monterosso,

Judge. Petition denied.

        Daniel L. Vinson for Petitioner.

        No appearance for Respondent.




                                                              1
       Gregory P. Priamos, County Counsel, and Julie Koons Jarvi, Deputy County

Counsel, for Real Party in Interest.

       K.F. (mother) seeks a writ of mandate ordering the respondent superior court to

vacate its orders terminating reunification services and setting a hearing pursuant to Welfare

and Institutions Code section 366.26.1 Mother challenges these orders on the grounds that

reasonable services were not provided to the family, and that the juvenile court abused its

discretion by not continuing the 18-month review hearing in order to provide reasonable

services to the family. Neither contention is well taken, and we deny the petition.

                      FACTS AND PROCEDURAL BACKGROUND

       D.F., born in August 2000, was detained in foster care in June 2012, and the

Riverside County Department of Public Social Services (Department) filed a petition under

Welfare and Institutions Code section 300, subdivisions (b) (failure to protect) and (c)

(serious emotional damage).

       The detention report stated that mother had taken D.F. to the hospital insisting she

suffered from tetanus, although it was determined she did not have the disease. D.F. stayed

in the hospital six days and was diagnosed with conversion disorder (a condition in which “a

person has symptoms in response to emotional abuse”) and an eating disorder. The minor




       1All further statutory references are to the Welfare and Institutions Code, unless
otherwise indicated.



                                              2
reported that she had been physically abused by mother and verbally abused by mother and

mother’s boyfriend.2

       At the detention hearing on June 7, 2012, the juvenile court found a prima facie

showing had been made. The court ordered that visitation with mother would be

detrimental to D.F., and it ordered no visitation. The court ordered reunification services for

mother. At the continued detention hearing, the court again found a prima facie showing

and ordered supervised visitation once weekly in a therapeutic setting.

       The social worker reported that no visitations had taken place because D.F. did not

want to visit mother. The social worker recommended that both mother and D.F. receive

psychological evaluations and participate in counseling and conjoint counseling and that any

visitation take place in a therapeutic setting. At a hearing on July 2, 2012, the court stated

that visits should take place only if a therapist feels it is appropriate.

       The Department filed an addendum report on July 27, 2012. D.F. had been in the

hospital from July 11 until July 13 because she refused to eat. She told the social worker

she would be willing to visit with mother “only if someone was right there with her,”

although she also said she missed mother and wanted to go home if she saw proof that

mother had changed. She also said she probably would have a nervous breakdown if she

visited mother.




       2
       We have taken judicial notice of the records in case Nos. E058277, E058472,
E059635 and E060749.



                                                 3
       At the jurisdictional hearing, the juvenile court found true allegations under section

300, subdivision (b). The supporting facts were that D.F. had disclosed that the mother

continues to call her derogatory names, mother fails to protect the child from mother’s

boyfriend who called her derogatory names, and that the mother suffers from emotional

distress due to a parent-child conflict. The court ordered reunification services for mother

and ordered that “[p]rior visitation orders remain in full force and effect.” D.F was referred

for counseling, and the Department requested that she receive a psychological evaluation.

       The Department filed a six-month status review report in January 2013. D.F. was to

continue attending counseling sessions. Her therapist recommended that no contact take

place between D.F. and mother because D.F. “continue[d] to report past abusive incidents

committed on her by the mother and the mother’s boyfriends.” D.F.’s caretaker reported

that D.F. did not have an eating disorder and she maintained a healthy appetite, although she

sometimes did not eat when she was upset. D.F. expressed animosity toward mother and

became anxious when visitation or phone calls with mother were mentioned. The

Department filed a report of D.F.’s psychological evaluation which stated, “[D.F.] is

experiencing a heightened degree of depression, anxiety and posttraumatic patterns which

are consistent with her descriptions of the severe physical and sexual trauma when with her

mother. . . . It is quite evident she will be traumatized even by having any contact with her

mother.” The report opined that D.F. suffered from post traumatic stress disorder (PTSD),

but there were no indications of psychosis, and D.F. felt safe and secure in her current

placement.



                                               4
       D.F. had been prescribed Zoloft and she informed the social worker it helped lower

her anxiety.3

       The Department filed an addendum report in March 2013 in which the social worker

indicated that arrangements were underway to increase D.F.’s therapy sessions to once a

week. The social worker also reported that mother’s therapist and D.F.’s therapist had not

yet spoken. The latter provided a letter stating that D.F. did not want her to communicate

with mother’s therapist. D.F. sent a letter addressed to the judge, explaining the reasons

why she did not want any contact with mother.

       D.F. continued to display high levels of anxiety, which appeared to be centered on

fear of being reunified with mother. She had been engaged in individual counseling with a

female therapist. When this therapist took a leave of absence for medical reasons, D.F. was

assigned a male therapist and thereafter she often refused to attend session. A new referral

was made and she was to begin counseling at MFI, but D.F. refused to engage in counseling

because she believed that mother could locate her and attempt to be present.

       The Department recommended at the time of the 12-month review that mother’s

services be terminated and that visitation continue to be suspended. However, the court

ordered that reunification services for mother be continued for six months.

       On August 23, 2013, the court ordered that D.F.’s therapist be switched to a qualified

psychologist since she had previously been seen by an intern. It found that visits with


       3 Mother appealed from the order granting leave for this prescription. We dismissed
the appeal as being moot. (In re D.F. (Jan. 21, 2014, E058277) [nonpub. opn.].)


                                              5
mother continued to be detrimental. Although a referral for therapy was accepted in

September 2013 for an agency within Riverside County, it was later determined that there

was no psychologist on staff. An updated referral was submitted but declined because the

agency that was being sought for services was not within the network of providers. In

January 2014, the court ordered the Department to expend all county funds to ensure that the

minor participated in a psychological evaluation and receive all appropriate therapeutic

services.

       D. F. was referred to Dr. Garrett for a second psychological evaluation. He indicated

that the minor needed long-term psychotherapy over the next five years to help her

overcome the damaging effects of whatever abuse she had experienced. He recommended

that D.F. have no contact with mother until she turned 18 years old, and after undergoing an

extensive amount of therapy. He opined that some type of abuse had occurred.

       At the 18-month review hearing, the parties stipulated that mother had completed her

case plan and had made substantial progress.

       Ms. Donth, the social worker previously assigned to the case, testified that she made

multiple phone calls and had multiple conversations with the agency social worker

concerning the status of the therapy referral for D.F. She testified that the foster care agency

is the responsible party and that the referral is made through “CARES.”

       A qualified psychologist, Dr. Lee Madigan, was eventually located to provide

ongoing therapeutic services for D.F. The psychologist concurred with the diagnosis that

D.F. suffered from PTSD and anxiety disorder. She also opined that it would be detrimental



                                               6
for D.F. to visit with mother. She testified that she became involved in the case in February

2014, and had five sessions with D.F. Dr. Madigan testified that the minor was terrified of

being in court and encountering mother. The minor planned to run away if she was returned

to mother’s care.

       Ms. Alvarez, the current social worker, testified that the minor did not have a

therapist for six months from August 2013 to February 2014. She described the typical

process for referrals. Because D.F. was in a foster family agency home, the referral would

go through CARES, and the agency social worker would submit the referral. Based on

Medi-Cal requirements, the referral would be approved or denied. If approved, it would be

submitted to an approved Medi-Cal provider.

       Ms. Alvarez further testified that D.F.’s referral process started the day of the court’s

order for a psychologist. She followed up multiple times a month with various people trying

to find different ways to get a psychologist on board. Between the social worker, the agency

worker, and CARES, at least 30 to 40, “if not more,” psychologists were approached to

work on this matter, but a majority of these were not under the CARES network and would

not take the referral.

       The trial court found that reasonable services were provided despite the six-month

delay in therapy because of the extraordinary efforts made to try to secure a qualified

psychologist to work with D.F. It noted that it was the Department that suggested it order

all available funds to be expended to find a psychologist outside the referral network. The

court terminated services to mother and set a section 366.26 hearing.



                                               7
                                        DISCUSSION

       Under the statutory scheme, review hearings are held every six months, at which time

the juvenile court determines, among other things, whether the child welfare agency has

offered the parent reasonable reunification services. (Cynthia D. v. Superior Court (1993) 5

Cal.4th 242, 249.) The burden is on the department to show the provision of reasonable

services. Mother contends that it has to present clear and convincing evidence to meet this

burden. Unlike the statutes pertaining to the six-month or 12-month review hearing, section

366.22, subdivision (a), governing the 18-month review hearing does not expressly require

the clear and convincing evidence of reasonable services. It has been held, therefore, that

the standard of proof at the 18-month review hearing is preponderance of the evidence.

(Katie V. v. Superior Court (2005) 130 Cal.App.4th 586, 595, but see Cal. Rules of Court,

rule 5.708(m).) In either case, we find the juvenile court’s order is supported by substantial

evidence.

       The standard of review when a parent challenges the reasonableness of the

reunification services provided or offered is whether substantial evidence supported the

juvenile court’s conclusion that such services were reasonable. (In re Misako R. (1991) 2

Cal.App.4th 538, 545.) Substantial evidence is evidence which is reasonable, credible, and

of solid value to support the conclusion of the trier of fact. (In re Jasmine C. (1999) 70

Cal.App.4th 71, 75.) “All conflicts must be resolved in favor of the respondent and the

reviewing court must indulge in all reasonable inferences to support the findings of the

juvenile court.” (In re Albert B. (1989) 215 Cal.App.3d 361, 375.)



                                               8
       The juvenile court noted that there was no dispute that services offered mother were

reasonable, but contends that reasonable services were not provided the family, namely D.F.

The Department calls attention to the fact that at the 18-month review hearing the court is

required to determine whether reasonable services were offered or provided to the parent or

legal guardian only. (§ 366.22, subd. (a).) Nevertheless, we find that reasonable services

were provided to D.F. On August 23, 2013, the juvenile court ordered that D.F. receive

therapy from a qualified psychologist. The department was not able to secure the services

of a qualified psychologist for six months until February 2014, but this was not for want of

trying. The Department started the referral process within a day. The social worker

followed up multiple times a month with various people trying to find different avenues to

get a referral approved and a psychologist on board. In fact, the social worker testified that

they went to extraordinary lengths to locate such a psychologist, contacting 30 to 40 before

finding one that was willing to work on the case. A majority of those contacted were not

under the CARES network and would not take the referral. The Department did not

anticipate that it would take as long as it did to find a psychologist to treat D.F.

       This gap in receiving treatment is regrettable, but it must be recognized that in most

cases more services might have been provided and the services provided are often imperfect.

“The standard is not whether the services provided were the best that might be provided in

an ideal world, but whether the services were reasonable under the circumstances.”

[Citation.]” (Katie V. v. Superior Court, supra, 130 Cal.App.4th at pp. 598-599.) The fact

that D.F did not have a therapist for six months does not mean she was not provided



                                                9
reasonable services. Prior to the August 2013 order, she did receive therapy from a female

intern with whom she developed a rapport. When this person went out on leave, D.F. was

transferred to a male therapist with whom she was not comfortable. A referral was then

made to MFI, but D.F. refused to attend therapy because she was afraid that mother would

seek her out. Many of the problems in providing services to D.F. were caused by her refusal

at times to participate in therapy, despite the Department’s efforts. Despite the delay in

obtaining therapy by a qualified psychologist, the court noted that multiple other services

were provided to her. Based on this record, substantial evidence supports the juvenile

court’s finding that reasonable services were provided.

       Finally, the juvenile court did not abuse its discretion in refusing to continue family

reunification services beyond the 18-month review hearing. Section 366.26, subdivision

(b), provides a limited right to a continuance where additional reunification services would

serve the child’s best interests, and the parent is making “significant and consistent

progress” in treatment programs or in establishing a safe home after release from custody.

In these cases, the juvenile court may continue the case only on a finding that there is a

substantial probability that the child will be returned to parental custody and safely

maintained in the home within the extended period or that reasonable services have not been

provided. (§ 366.22, subd. (b); Cal. Rules of Court, rule 5.720(b)(3)(A); Earl L. v. Superior

Court (2011) 199 Cal.App.4th 1490, 1504.) As we have already discussed, the services

offered and provided mother, as well as D.F., were adequate. It is clear, moreover, that

there is no possibility D.F. could have returned to parental custody within the next six



                                              10
months. The doctor who conducted the second psychological evaluation reported that D.F

needed long-term psychotherapy over the next five years, recommending that she have no

contact with mother until she turned 18 years old. Dr. Madigan testified that D.F. was

terrified of being in court and encountering mother. Mother has not visited during this

entire time because of fears that it would be severely detrimental to D.F. As the juvenile

court noted, D.F. remained in the same place, or even in a worse place, than she was at the

time of removal, and that it “defies all reason and logic to suggest that with more time or

had the psychologist, Dr. Madigan, been involved earlier, [D.F.] would be ready to open her

arms to mom.”

                                       DISPOSITION

       The petition is denied.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                                  RAMIREZ
                                                                                          P. J.
We concur:


McKINSTER
                          J.


MILLER
                          J.




                                              11